Interim Decision #2219

MATTER OF BOHMWALD
In Deportation Proceedings
A-19898055

Decided by Board August 17, 1973
for
withholding of deportation of Chile pursuant to the provisions of section 243(h)
of the Immigration and Nationality Act, as amended, is denied where the
motion is unsupported and does not make a prima facie showing that the alien
has a well-founded fear of persecution on account of race, religion, nationality,
membership of a particular social groups, or political opinion.

Motion to reopen the deportation proceedings to permit an application

CHARGE:
Order: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)]—Nonimmigrantremained longer than permitted.
ON BEHALF OF RESPONDENT:
Edward Lopez, Esquire

ON BEHALF OF SERVICE:
Reece B. Robertson
Trial Attorney

153 Glendale Boulevard

Los Angeles, California 90026

This is an appeal from an order of an immigration judge denying
the respondent's motion to reopen. The appeal will be dismissed.
Respondent is a male alien, native and citizen of Chile, who was
admitted to the United States on or about November 4, 1970 as a
nonimmigrant visitor and remained longer than permitted. At a
hearing before an immigration judge on January 26, 1973, respondent admitted the truth of the factual allegations of the order
to show cause and conceded deportability. The immigration judge
found him to be deportable and granted him the privilege of
departing voluntarily by April 26, 1973. Appeal to this Board was
waived and the order of the immigration judge became final. In
accordance with the usual practice where there is no appeal, the
minutes of the hearing were not transcribed. Respondent failed to
depart and the alternate deportation order vested.
On May 16, 1973 counsel for respondent filed a motion to reopen
to permit him to apply for withholding of deportation to Chile
under section 243(h) of the Immigration and Nationality Act. The
motion, which is unsupported by affidavit or other evidentiary
408

Interim Decision #2219
material as required by 8 CFR 3.8(a), states in cbnclusory terms
that respondent is a member of the Catholic faith and opposed to
the Communist form of government presently in power in Chile;
and that he would be persecuted if deported to Chile because he is
opposed to the Communist form of government now in power in
Chile and because he could not practice his religion. In his brief
order dated June 6, 1973 now before us on appeal, the immigration
judge denied the motion. The immigration judge refers to a
petition for review filed by respondent in the United States Court
of Appeals for the Ninth Circuit on May 16, 1973, which is still
apparently pending.
We do not need a transcript of the deportation hearing to
adjudicate the appeal. In his motion to reopen, counsel does not
refer to, and apparently does not rely on, any evidence adduced at
that hearing. The motion to reopen makes no prima facie showing
that respondent has a well-founded fear of persecution in Chile on
account of his race, religion, nationality, membership of a particular social group, or political opinion (Matter of Dunar, Interim
Decision No. 2192 (BIA, 1973)). The motion was properly denied.
ORDER: The appeal is dismissed.

409

